Case 6:20-cv-00454-ADA Document 75-1 Filed 04/12/21 Page 1 of 10




  EXHIBIT A
          Case 6:20-cv-00454-ADA Document 75-1 Filed 04/12/21 Page 2 of 10

                                                                                                USOO736616OB2


(12) United States Patent                                                      (10) Patent No.:     US 7,366,160 B2
       Marily et al.                                                           (45) Date of Patent:     Apr. 29, 2008
(54) METHOD OF DETERMINING SERVICE                                               6,246,325 B1* 6/2001 Chittipeddi ................. 340,540
        TRENDS                                                                   6,272,110 B1* 8/2001 Tunnicliffe et al. ......... 370,232
                                                                                 6,721,750 B1 * 4/2004 Jones et al. ................. 7O7/1OO
(75) Inventors: Emmanuel Marily, Antony (FR);
                     Stéphane Betge-Brezetz, Paris (FR):
                     Olivier Martinot, Draveil (FR)                                    FOREIGN PATENT DOCUMENTS
(73) Assignee: Alcatel, Paris (FR)                                        WO            WO 0180492 A2        10, 2001

(*) Notice:          Subject to any disclaimer, the term of this
                    patent is extended or adjusted under 35                                   OTHER PUBLICATIONS
                    U.S.C. 154(b) by 1044 days.                           T. Volochine et al., “Network Management and Traffic Analysis for
                                                                          CICNET, IEEE Network, IEEE Inc., New York, US, vol. 5, No. 5
(21) Appl. No.: 10/307,461                                                Sep. 1, 1991, pp. 41-50, XP000248472.
(22) Filed:          Dec. 2, 2002                                         * cited by examiner
(65)                Prior Publication Data                                Primary Examiner Melur Ramakrishnaiah
        US 2003/O108049 A1     Jun. 12, 2003
                                un. I Z,
                                                                          (74) Attorney, Agent, or Firm—Sughrue Mion, PLLC
                                                                          57                        ABSTRACT
(30)             Foreign Application Priority Data                        (57)
  Dec. 3, 2001        (FR) ................................... O1 15584   The invention proposes a method of determining commu
(51) Int. Cl                                                              nications network service trends. The invention therefore
     itoul i2/66         (2006.01)                                        selects two or more parameters of a network representative
                                                                          of a network service and variable in time, measures at two
(52) U.S. Cl. .........r 370/352; 370/395.21: 709/226                     or more times values of the network parameters, determines
(58) Field of Classification Search .no in 370/352,                       at two or more times the value of a service indicator as a
                    370/230, 235, 395.2: 709,219, 232, 224,               function of said measured parameter values, and determines
                                   709/228: 379/903, 112.01               a trend of the indicator as a function of said determined
        See application file for complete search history.                 indicator values. The method is used in particular to deter
(56)                   References Cited                                   mine  a time remaining before a service violation or the
                                                                          crossing of a threshold.
                 U.S. PATENT DOCUMENTS
       5,909,750 A * 6/1999 Sanders ....................... 139/11                         12 Claims, 4 Drawing Sheets




                                                       SELECTA PLURALITY OF
                                                       NETWORK PARAMETERS
                                                    REPRESENTATIVE OF A SERVICE


                                                        MEASURE PARAMETERS
                                                              AT ONE TIME


                                                          MEASURE PARAMETERS
                                                             AT ANOTHER TIME


                                                    DETERMINEASERVICE TREND
    Case 6:20-cv-00454-ADA Document 75-1 Filed 04/12/21 Page 3 of 10


U.S. Patent       Apr. 29, 2008     Sheet 1 of 4       US 7,366,160 B2


                            FIGL1
                                  START


                 SELECT A PLURALITY OF
                 NETWORK PARAMETERS
              REPRESENTATIVE OF A SERVICE


                  MEASURE PARAMETERS
                     AT ONE TIME


                   MEASURE PARAMETERS
                     AT ANOTHER TIME


              DETERMINE A SERVICE TREND
   Case 6:20-cv-00454-ADA Document 75-1 Filed 04/12/21 Page 4 of 10


U.S. Patent      Apr. 29, 2008   Sheet 2 of 4         US 7,366,160 B2
    Case 6:20-cv-00454-ADA Document 75-1 Filed 04/12/21 Page 5 of 10


U.S. Patent       Apr. 29, 2008    Sheet 3 of 4          US 7,366,160 B2


                          FG3


        MEASURE NETWORK PARAMETERS
          PO, P1, P2AT SEVERAL TIMES


          DETERMINE TRENDS TPO, TP1
            OF PARAMETERS P0, P1




                                  TS DETERMINED




                                  TS2 DETERMINED


                                                  VOLATION
                                       NO
                                                     AT ta.
                                                   YES


                                       NO         VIOLATION
                                                      AT ta.
    Case 6:20-cv-00454-ADA Document 75-1 Filed 04/12/21 Page 6 of 10


U.S. Patent       Apr. 29, 2008       Sheet 4 of 4     US 7,366,160 B2




                             FG-4



                                  5      9


                              1, f.
     E -                                 10
          Case 6:20-cv-00454-ADA Document 75-1 Filed 04/12/21 Page 7 of 10


                                                    US 7,366,160 B2
                              1.                                                                   2
      METHOD OF DETERMINING SERVICE                                      In a further implementation the training step comprises
                 TRENDS                                               inserting into the neural network a training base providing
                                                                      service trend values associated with service parameter val
  The invention relates to network monitoring methods, and             CS.
more particularly to methods of determining service trends       5      In a still further implementation the neural network is a
in a telecommunications network.                                      multilayer network.
                                                                        The method may further comprise a step of calculating a
          BACKGROUND OF THE INVENTION                                 mathematical expectation of financial loss as a function of
                                                                      the network service trend determined.
  BMC Software’s “Patrol Dashboard” product uses a net           10      In one implementation the method further comprises a
work monitoring method which measures the bandwidth of                step of determining a capacity to provide a network service
a network at different times and determines a bandwidth               at a given time.
trend as a function of the measurements.                                 The invention further provides a network and/or service
   Patent application WO 01/80492 discloses a service qual            management system using the above method.
ity indicator monitoring technique for use in telecommuni        15     Thus the invention indicates a trend of the measured
cations networks. However, monitoring is based on a Sub               indicator, unlike the above-mentioned patent application
jective indicator and not on a trend calculation.                     WO 01/80492, for example. The trend can show whether the
Consequently, the variation over time of the monitored                indicator is likely to cross a defined threshold or even
indicator cannot be determined.                                       determine when it will cross the threshold. In one imple
   In service level agreements (SLAs) between a network               mentation of the invention, a reliability criterion may also be
service provider and a user, the service provider undertakes          determined for the estimated threshold crossing time.
to provide a network service with a given failure level. The                 BRIEF DESCRIPTION OF THE DRAWINGS
network service may consist in real time transfer of sound or
pictures, for example. At present there are no tools for
forecasting accurately the failure of a network service.         25      Other features and advantages of the invention become
                                                                      apparent on reading the following description of implemen
          OBJECTS AND SUMMARY OF THE                                  tations of the invention, given by way of example and with
                   INVENTION                                          reference to the drawings, in which:
                                                                         FIG. 1 shows an algorithm of a simplified example of a
   Thus there is a need for a method that solves this problem.   30   method in accordance with the invention for determining
   The invention therefore proposes a method of determining           network service trends;
communications network service trends, the method com                   FIG. 2 shows a first implementation of a method of
prising the steps of                                                  determining network service trends;
   Selecting two or more parameters of a network represen               FIG. 3 shows a simplified algorithm of a second imple
     tative of a network service and variable in time;           35   mentation of the invention; and
  measuring and/or calculating at two or more times values              FIG. 4 is a diagram of a neural network used in a third
    of the network parameters;                                        implementation of the invention.
  determining at two or more times the value of a service                        MORE DETAILED DESCRIPTION
     indicator as a function of said measured and/or calcu
                                                                 40
    lated parameter values; and                                          The invention proposes a method of determining service
  determining a trend of the indicator as a function of said          trends. To this end various network parameters representa
     determined indicator values.
   In one implementation, the method further comprises a              tive of a service are selected, after which a network service
Subsequent step of determining as a function of the trend of          trend is determined as a function of those parameters.
                                                                         FIG. 1 shows a simplified algorithm of one example of a
the indicator a time of the service indicator crossing a              method of the invention for determining service trends. In a
defined threshold.
  In another implementation the network service is selected           first step of the method, a plurality of network transmission
from the group comprising: Voice; Videophone; telephone;              parameters that are representative of a network service is
                                                                      selected. In a second step, the values of the selected param
multimedia; video on demand; private virtual network; real       50   eters at a given time are measured or calculated. In a third
time data; interactive data; and data stream services.                step, the values of the parameters at another time are
   In a further implementation the method further comprises           measured or calculated. In a fourth step, a service trend at
a step of determining an indicator plane by linear regression         the later time is determined from the measured parameters.
of the measured and/or calculated network parameters.                 Various types of parameter measured as a function of
   In a still further implementation determining the service     55   different network services are described below. Examples of
trend includes comparing parameter values with predeter               trend determination are also described below.
mined thresholds.                                                        A level of service indicator can be defined on the basis of
  Determining the service trend may further comprise:                 measured and/or calculated data. The value of the indicator
  determining a network parameter trend; and                          at different times can be used to determine the service trend.
  comparing the parameter trend with a predetermined             60   One or more trends extrapolated from measurements of a
     threshold.                                                       parameter can also be used in the definition of the indicator.
   In one implementation the trend of the indicator is deter          At a given time the indicator can also be defined by the
mined by a neural network.                                            values of different parameters at different times.
   In another implementation the method further comprises                In this way a number of network parameters, also known
a training step in which the neural network determines rules     65   as service level specifications (SLSs), can be identified for
of association between a service trend and service parameter          preferential observation in order to determine the level of
values.                                                               service. These parameters include in particular: packet
            Case 6:20-cv-00454-ADA Document 75-1 Filed 04/12/21 Page 8 of 10


                                                                       US 7,366,160 B2
                             3
losses; time-delays between packets; jitter or stability; band
width: bandwidth stability; and the directionality of the                                                                   -continued
communication. Parameters that have been calculated or
                                                                                                                                Band-    Packet   Time
extrapolated from measurements can therefore be used. For                                  Service category                     width     loss    delay   Jitter
example, bandwidth stability changes can be calculated and                            5
used in determining the network service indicator. Param                                   Request-oriented use:                  2        1       3        1
                                                                                           Client Server, etc.
eters of this kind enable the reliability of the network service                           Transfer use:                          3        1        1       1
to be determined, for example. Extrapolated parameters can                                 FTP, back-ups, telesales, long
also be used, for example trends of the parameters previ                                   Internet transactions, etc.
ously identified.                                                                     10

   The service level can relate to any type of network                                        In a first implementation, shown in FIG. 2, a level of
service. The following services may nevertheless be high                                   service indicator is defined by a geometrical shape, in this
lighted: Voice transfer services; telephone services; video                                example by a plane 1. The measured parameters are repre
phone services; multimedia transfer services; video on                                15   sented along three axes defining a three-dimensional space,
demand services; whiteboard application services; virtual                                  for example an axis X representing time, an axis y for the
private network services; real time data transfer services;                                parameter values, and an axis Z representing the parameters
and interactive data transfer services. These service can in
particular be used for transmission services conforming to                                 Po, P and P.
the Internet Protocol (IP).                                                                   An indicator plane 1 can be defined from the values of the
   A plurality of network parameters can be selected to                                    parameters in this space. For example, the indicator plane
define the level of service as a function of the service or                                can be obtained by linear regression of the values of the
group of services concerned. The parameters can be                                         parameters P, P and P. in a given time interval preceding
weighted as a function of their importance for a given level                               the time at which the trend is to be determined. For example,
of service. Weighting gives dominant importance to the most                                the basic principles of spatial-temporal filtering methods that
                                                                                      25
sensitive parameters in determining a given network service                                transform the detection of movement in two spatial dimen
trend. The table below sets out one example of association                                 sions into a problem of estimating the orientation of a plane
and weighting between a network service and network                                        can be used (see Adelson E. H., Bergen J. R. “Spatiotem
parameters.                                                                                poral energy models for the perception of motion”. J. Optical
   The values in the table indicate the weighting or sensi                                 Society of America, vol. A2, no.2, pp. 284-299, 1985 and
                                                                                      30   Laplante P. A., Stoyenko A. D., “Real time imaging theory,
tivity of each parameter, from 0 for the minimum weighting                                 technique and application', IEEE Press 1996. The plane is
to 3 for the maximum weighting.                                                            in itself a service trend indicator.
                                                                                              The parameters represented in the space can be trans
                                                                                      35
                                                                                           formed in various ways. Thus a multiplier coefficient can be
                               Packet    Time-             Band-       Direction           applied to values of a parameter so that the parameter values
                                loss     delay    Jitter width           ality             have comparable amplitudes. A parameter whose trend is
Voice                            1            3    3        2            2                 generally the opposite of that of the other parameters can be
Videophone                       1            3    2        3            2                 inverted. A weighting as defined previously can also be used
Telephone                        1            1    O        O            1
                                                                                      40
                                                                                           to establish the equation of the indicator plane. For example,
Multimedia
Video on demand
                                 2
                                 1
                                              3
                                              3
                                                   O
                                                   O
                                                            3
                                                            3
                                                                         1.5
                                                                         1
                                                                                           weighted regression methods with a priori weights or with
Whiteboard                       3            2    O        O            2                 weights that are a function of the residues can be used.
Virtual private network                                                  2                    Another trend indicator can also be extrapolated from the
Real time data                   3            3    O         2           2                 plane defined above. For example, a trend vector 4 can be
Interactive data                 3            2    O         O           1
Data streams                     3            1    O         O           1            45   defined having coordinates (x, y, o) in the indicator plane.
                                                                                           The vector provides a simplified indicator representative of
                                                                                           the service trend. Another trend indicator can be extrapo
   Services can also be grouped into categories of services.                               lated from the plane 1. For example, this indicator can be the
The 3GPP and Tequila projects define categories of services                                slope of a straight line segment defined by the intersection
and of parameters that are to be accorded preference for the                          50   of the indicator plane and a reference plane with the equation
categories concerned. The invention proposes to associate                                  Z=O.
categories of services with network parameters. The table                                    These trend indicators are used to define service evolution
below sets out one example of the weighting of network                                     forecasts, for example. It is therefore possible to establish a
parameters associated with different categories.                                           time remaining up to a threshold crossing, a level of service
                                                                                      55   after a predetermined time period, a service provision capac
                                                                                           ity before failure, or a mathematical expectation of loss as a
                                        Band-     Packet         Time
                                                                                           function of the applicable service agreement.
Service category                        width      loss          delay       Jitter           Provision can be made for generating a signal to warn of
Interactive use:                          1            2           3           1
                                                                                           a predetermined trend being exceeded, for example a visual
Telnet, database access, short
                                                                                      60   or an audible signal. A trend having a high slope may be
Internet transactions, Xwindow,                                                            synonymous with imminent failure of the network service,
etc.                                                                                       and this kind of signal can enable appropriate preventive
Interactive multimedia use:               2            2           3           3           measures to be implemented. This form of trend determi
Voice or video over IP, etc.                                                               nation also enables the evolution requirements of the net
Non-interactive multimedia use:          3             2           1           1
Remote training, broadcasting,                                                        65   work in the short, medium and long term to be determined.
etc.                                                                                       Thus the duration of the measurements used to determine the
                                                                                           trend as a function of the term to beforecast can be modified.
         Case 6:20-cv-00454-ADA Document 75-1 Filed 04/12/21 Page 9 of 10


                                                     US 7,366,160 B2
                                5                                                                     6
  An example of service level threshold crossing forecast              layer 9 having 2N+1 neurons and an output layer 11 having
ing is given first. In FIG. 2, for example, a service threshold        a number of outputs chosen by the user are used, for
geometrical Surface Such as a plane 2 can be defined. A curve          example.
3 can then be determined at the intersection between the                  Values of network parameters 6 and/or trends 7 of those
indicator plane 1 and the threshold geometrical Surface or        5    parameters are applied to the input neurons 5. Threshold
plane 2. For parameters represented with values from 0 to N            values 8 of the parameters SLS can also be applied to the
along the Z axis, a time remaining can then be determined              input neurons 5. The values 6, 7 and 8 applied at the input
from the portion of the intersection curve whose values of Z           are then processed in the hidden layer 9. The output layer
are from 0 to N. The average value of the time of the curve            then Supplies a number of defined signals 12. The signals 12
portion or one of its extreme values for Z from 0 to N can be
                                                                  10   can indicate different crossings, for example a warning
used. The lower time value T of the curve portion can thus             signal can therefore be provided, such as: a trend threshold
be used to supply the least favorable threshold crossing               crossing warning signal; a time remaining before a service
hypothesis.                                                            violation threshold crossing warning signal; or any other
                                                                       appropriate warning signal to warn the network operator of
   Although both a reference geometrical element 2 and an         15   how the service is changing.
indicator geometrical element 1 are described above as                    Use of a neural network can comprise a plurality of steps.
being in the form of planes, any appropriate geometrical               In a first time period, a training base is formed, based on
shape can be used to extrapolate a trend.                              experimental results, for example. The training base com
   Service trend forecasting can also be used to calculate the         prises a multitude of output neuron states as a function of
mathematical expectation of financial loss. An SLA can                 input neuron states. During a training step, the training base
specify that the network service provider must pay the user            is integrated into the neural network. The training step
an indemnity. A loss at a given time can then be determined            consists of determining the weights of the neural connec
as a function of the terms and conditions of the SLA.                  tions of the neural network using training rules. Error
Network service priorities can therefore be forecast as a              gradient backpropagation rules can be used. This method is
function of loss expectations calculated for different SLA.       25   known in the art and consists in weighting the links between
  Trend determination can also be used to determine the                the neurons and recurrently correcting the weightings. Thus
service provision capacity at a given date. If the level of            the result obtained with a test weighting is compared with a
service is forecast at a given level at a given time, a service        result fixed previously in the training base. The recurrent
provision capacity at that time can be determined. A capacity          process is interrupted when the error in respect of the output
to enter into service level agreements before reaching a          30   neurons is below a predetermined threshold. Neural network
saturation service level can therefore be defined.                     software is available, for example the Stuttgart Neural
   These forms of service trend determination can also be              Network Simulator. The neural network can also be imple
used in conjunction with other methods of determining                  mented in the form of an integrated circuit. The person
trends, a few examples of which are given below.                       skilled in the art knows how to choose an appropriate
                                                                  35   number of hidden layers as a function of the complexity of
   A second implementation of the method of determining                the network service to be monitored.
the service level trend, shown in FIG. 3, analyses specific               Using a neural network is more rugged or resistant to error
instances of a plurality of network parameters to determine            or uncertainty in respect of one or more parameters and also
a trend. In this implementation, various network parameters            enables non-linear or cyclic behaviors to be observed.
are compared with predetermined threshold logic levels.           40      The implementations described by way of example herein
Boolean criteria can be applied to the parameter values for            are offered by way of illustrative and non-limiting example,
this purpose. A predetermined service trend is then associ             and the invention is not limited to the details given here, but
ated with a combination of parameter levels. This method               can be modified within the scope of the accompanying
can include a preliminary step of measuring network param              claims.
eters and associating the parameters with network service         45     What is claimed is:
trends. This implementation is particularly appropriate for              1. A method of determining communications network
detecting a trend as a function of practical situations noted          service trends, the method comprising the steps of:
by a network operator. In the FIG. 3 example, the trends TP              selecting two or more parameters of a network represen
and TP of the parameters Po and P are determined before                     tative of a network service and variable in time;
hand. These trends are then used to determine the network         50     measuring and/or calculating at two or more times values
service trends TS or TS. Network parameter values are                      of the network parameters;
also used to determine the network service trend. The trends             determining at two or more times the value of a service
determined can be used for the forecasts previously                         indicator as a function of said measured and/or calcu
described. Thus there can be a step of forecasting the                     lated parameter values;
network service violation time. To determine the service          55     determining a trend of the indicator as a function of said
violation time for a particular service trend, account is taken             determined indicator values, and
of the time at which the service trend was calculated, for               determining as a function of the trend of the indicator a
example.                                                                   time of the service indicator crossing a defined thresh
   Another implementation is particularly suitable for deter                old.
mining network service trends in which the evolution of the       60     2. The method of claim 1, wherein the network service is
measured or calculated parameters is non-linear. In this               selected from the group comprising: Voice; videophone;
implementation, a neural network is used to determine the              telephone; multimedia: Video on demand; private virtual
network service trend. FIG. 4 shows an example of a neural             network; real time data; interactive data; and data stream
network used in the context of the invention. A multilayer             services.
neural network 10 is used, i.e. a network having one or more      65     3. The method of claim 1, further comprising a step of
input layers 5, a hidden intermediate layer 9, and an output           determining an indicator plane by linear regression of the
layer 11. An input layer 5 having N input neurons, a hidden            measured and/or calculated network parameters.
          Case 6:20-cv-00454-ADA Document 75-1 Filed 04/12/21 Page 10 of 10


                                                US 7,366,160 B2
                            7                                                                 8
  4. The method of claim 1, wherein the determining the            8. The method of claim 7, wherein the training step
service trend includes comparing parameter values to pre         comprises inserting into the neural network a training base
determined thresholds.                                           providing service trend values associated with service
  5. The method of claim 4, wherein the determining the          parameter values.
service trend further comprises:                             5     9. The method of claim 8, wherein the neural network is
  determining a network parameter trend, and                     a multilayer network.
                                                                    10. The method of claim 1, further comprising a step of
  comparing the parameter trend to a predetermined thresh        calculating a mathematical expectation of financial loss as a
       old.                                                      function of the network service trend determined.
  6. The method of claim 1, wherein the trend of the 10            11. The method of claim 1, further comprising a step of
indicator is determined by a neural network.                     determining a capacity to provide a network service at a
   7. The method of claim 6, further comprising a training       given time.
step in which the neural network determines rules of asso          12. A network and/or service management system using a
ciation between a service trend and service parameter val        method according to claim 1.
 CS.                                                                                   k   k   k   k   k
